Singleton, Judge:
Claimant on November 6,1967, filed with the Court of Claims its Petition for the sum of $53.34 as compensation and payment to it for an electric motor supplied and installed at the request of the West Virginia Department of Public Institutions in Pine-crest Sanitarium.
The case was set down for hearing before this Court for April 8, 1968, at which time there was no appearance on behalf of claimant, but counsel for the State of West Virginia and the West Virginia Department of Public Institutions, Assistant Attorney General Thomas P. O’Brien tendered to the Court a stipulation admitting the facts as alleged in the Petition and as set forth in the Answer. The stipulation was reviewed by the Court and, after consideration thereof, was accordingly ordered filed in this proceeding. The facts as admitted by stipulation disclosed that the claimant had supplied an electric motor to Pinecrest Sanitarium of a value of $53.34; that the motor was ordered by Respondent from claimant on or about February 15, 1967; that the motor was shipped on July 25, 1967, and thereafter claimant submitted an invoice for the payment of same to the respondent. The stipulation further discloses that inasmuch as the invoice was submitted after the close of the fiscal year 1966-67 (June 30, 1967), the appropriation of funds for payment of this invoice had expired.
It does not appear from the Petition or the record before this Court that claimant was guilty of any delay or negligence on *92its part that might lawfully preclude its recovery. Upon consideration therefor of the Petition, the exhibits, the stipulation and the order filing and approving same, this Court is of the opinion that the facts set forth and stipulated do present a claim within the jurisdiction of this Court and that said facts do constitute a valid claim against the State of West Virginia that in equity and good conscience should be paid. The Court is further of the opinion, and it is hereby our judgment, that the claimant, Reliance Electric and Engineering Company, a corporation, should recover and we do hereby award the said claimant the sum of $53.34.